Citation Nr: 1828770	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  15-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability of the lower legs, claimed as bilateral shin splints.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from August 1980 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2017, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she developed chronic shin splints during active service.  As recounted in her testimony and written statements, she says that she was placed on light duty for shin splints on one occasion during service, but that she did not seek additional treatment even after they returned because her sergeant discouraged her from doing so.  The Veteran states that she has continued to periodically have problems with pain in her lower legs ever since her discharge from service.  

At this juncture, the Board recognizes that the Veteran testified she received treatment from an unnamed private sports doctor in Miami around 2005.  However, the record shows that she previously submitted a VA Form 21-4142 Authorization for Release of Information in April 2012 in which she said she could not remember the doctor's name and failed to provide his address.  4/16/2012 VA Form 4142 Authorization for Release of Information, p. 1.  Due to the lack of information, VA was and remains unable to act.  

However, the Veteran has not been afforded a VA examination for her claimed bilateral shin splints.  

The service treatment records show that the Veteran was treated for bilateral calf pain in August 1980.  The assessment was muscle pain due to basic training.  7/20/2012 STR, p. 32.  In June 1981 she was treated for a left ankle sprain.  7/20/2012 STR, p. 23.  Finally, the Veteran was seen for complaints of pain with running in her right lateral lower leg.  The examiner noted she had been threatened with remedial physical training.  She was told to wear comfortable shoes and then taken off running and physical training for one week.  7/20/2012 STR, p. 13.  

Post-service records include VA treatment records from July 2014 which show the Veteran was seen with complaints of severe bilateral ankle pain that radiates to the mid outer legs.  She reported the pain had been present ever since active service.  The examiner did not enter a diagnosis.  11/12/2014 Capri, p. 21.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to decide the claim.  38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Id. at 83  .

In this case, the VA treatment records constitute at least a sign of a current disability.  Her service treatment records confirm that she was seen in service for pain in her lower legs on at least three occasions, and the reference to remedial physical training supports her contention that her sergeant did not credit her reports of pain in her lower legs.  Finally, the Veteran reports continuity of symptomatology, which satisfies the requirement for evidence that the disability may be related to service.  The Veteran has indicated through her statements that she is willing to undergo a VA examination of her claimed disability.  The Board concludes that she should be scheduled for a VA examination of her lower legs to determine the nature and etiology of any current disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination of the lower extremities to identify the nature and etiology of any current disability.  The examiner is to review the claims file to become familiar with the pertinent medical history of the Veteran.  All indicated tests and studies should be performed.  After the examination and record review, the examiner should provide the following opinions:

a) Does the Veteran have a current disability (from February 2012 to the present) of one or both of her lower legs?  If so, what is the diagnosis or diagnoses?  

b) For each disability that is identified in part (a), is it as likely as not that it was incurred in or due to active service?  

A comprehensive rationale for all opinions should be provided.  The sole reason for an opinion cannot be the mere absence of treatment during active service or following service.  If the examiner is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for this conclusion should be provided, and any outstanding evidence that might enable the opinion to be provided should be identified.

2.  Afterwards, if the benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and give the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


